Order entered May 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01017-CV

IN THE MATTER OF CYNTHIA HOUSTON AND CHARLES ANTHONY ALLEN SR.,

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                          ORDER
       We DENY appellant’s May 22, 2014 motion to transfer records from his appeal to the

Texas Supreme Court. This Court will transfer records only at the request of the Texas Supreme

Court. See TEX. R. APP. P. 54.2(a).


                                                     /s/   DAVID LEWIS
                                                           JUSTICE